DETAILED ACTION
This Office Action is in response to the amendment filed on 11/17/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 11/17/2020, responding to the Office Action mailed on 8/17/2020, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 20. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the at least one electronic device mounted on the lower surface of the first substrate has a mounting height lower than a thickness of the second substrate”. The chip is mounted at a height coplanar with the second substrate therefore the mounting height position is not lower than the second substrate. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 5, 8, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chi et al. (US 2010/0237483 A1).

With regard to claim 1, Chi discloses an electronic component module comprising: 
a first substrate 102 mounted on an upper surface of a second substrate 218 such that at least a portion of a lower surface of the first substrate is exposed externally of the second substrate (Fig. 2); 
electronic devices 112, 116, 848 mounted on the first substrate and the second substrate, including at least one electronic device 112 mounted on the upper surface of the second substrate (Figs. 2 and 9).  
With regard to claim 2, Chi discloses the first substrate 102 is mounted on the second substrate 218 along an edge of the second substrate (Figs. 1 - 2).  
With regard to claim 3, Chi discloses the second substrate 102 has a quadrangular and the first substrate has a quadrangular ring shape (Fig. 1). 
With regard to claim 4, Chi discloses the first substrate 102 comprises a device accommodating portion 104 configured to accommodate the at least one electronic device mounted on the upper surface of the second substrate (Fig. 2).  
Regarding the recitation of “to accommodate the at least one electronic device mounted on the upper surface of the second substrate”, the manner of operating a device does not differentiate it from the prior art.  A claim containing a “to accommodate the at least one electronic device mounted on the upper surface of the second substrate” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114.  The recitation “to accommodate the at least one 
With regard to claim 5, Chi discloses the at least one electronic device 112 mounted on the upper surface of the second substrate 218 has a mounting height lower than a sum of a thickness of the first substrate 102 and a mounting height of an electronic device 848 mounted on an upper surface of the first substrate (Fig. 9).  
With regard to claim 8, Chi discloses the second substrate 218 comprises a support portion 234 protruding outwardly to support the lower surface of the first substrate 102 (Fig. 2).  
With regard to claim 20, Chi discloses external connection terminals 242 are mounted on a lower surface of the second substrate (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, further in view of Tay et al. (US 2010/0038761 A1).

With regard to claim 6, Chi does not disclose at least one electronic device is mounted on the lower surface of the first substrate.  
Tay discloses at least one electronic device 226 mounted on a lower surface of a substrate 102 (Tay Fig. 2).
Tay teaches that mounting devices under overhanging substrate can save spaces of the packing system (Tay 0031).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Tay’s teachings with the invention of Chi to reduce spaces of the packing system. 
With regard to claim 17, Chi discloses an electronic component module comprising: 
a first substrate 102 mounted on an upper surface of a second substrate 218 such that at least a portion of a lower surface of the first substrate is exposed externally of the second substrate; 
a heat generating element 116 mounted on the second substrate; 
at least one electronic device 848 mounted on both an upper surface of the first substrate and the lower surface of the first substrate.  
Chi fails to show an electronic device mounted on the lower surface of the first substrate.
Tay discloses an electronic device 226 mounted on a lower surface of a first substrate 102 (see the comments stated above in paragraphs 18 - 20, with respect to claim 6, which is considered repeated here).
With regard to claim 18, Chi discloses the heat generating element 116 (all of semiconductor devices in the art will generate heat while they are in used) has a mounting height lower than a sum of a thickness of the first substrate 102 and a mounting height of the at least one electronic device 848 mounted on the upper surface of the first substrate (Chi Fig. 2).  
In reference to the claim language referring to the functions of the device, i.e., “heat generating” in claims 17 - 18, the function or the manner of operating the device does not differentiate an apparatus claim from the prior art. Intended use and other type of functional language must result in a structural difference between the claimed invention and prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459  (CCPA 1963); Ex parte Masham, 2USPQ2d 1647  (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Jiang shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Chi’s device.
Claims 9 - 10, 12 - 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, further in view of Karnezos (7,645,634 B2).

With regard to claim 9, Chi discloses package integrated circuit 848 mounted on an upper surface of the first substrate 102 (Fig. 9) except for the package including a substrate.
Karnezos discloses a circuit package 1010 including a substrate which providing electrical connections to the substrate beneath (Karnezos Fig. 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that Chi’s IC package having a substrate for electrical connections.
With regard to claim 10, Chi and Karnezos disclose a third substrate (Chi Fig. 9 and Karnezos Fig. 10) is disposed such that a lower surface of the third substrate faces the upper surface of a second substrate 218 (Figs. 11 - 12).  
With regard to claim 12, Chi discloses the at least one electronic device 116 mounted on the upper surface of the second substrate 218 has a mounting height lower than a thickness of the first substrate 102 (Fig. 2).  
With regard to claim 13, Jiang fails to show a sealing portion sealing the electronic devices.  
Karnezos discloses a sealing portion 117 (227/217) 
Karnezos teaches the sealing portion providing protection from ambient and from mechanical stress to facilitate handling operation (Karnezos col. 9, line 27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Karnezos’ teachings with the invention of Chi to protect the devices.
With regard to claim 19, Chi discloses an electronic component module comprising:
a first substrate 102; 
a second substrate 218 mounted on the first substrate and comprising an opening 104 disposed along an edge portion of an upper surface of the first substrate on which the second substrate is mounted (Figs. 1 - 2); 
a first electronic device 112 mounted on the upper surface of the first substrate and extending through the opening; 
Chi fails to show a second electronic device mounted on a lower surface of the second substrate, which faces the upper surface of the first substrate, in a region external to the edge portion.  
Karnezos discloses a module having a second electronic device 218 mounted on a lower surface of a second substrate 10, which faces the upper surface of a first substrate 120, in a region external to an edge portion of the first substrate (Karnezos Fig. 2).
Karnezos teaches the arrangement allowing clearance for the wire bonds without electrical shorting to the edges of the metal layer of the first substrate (Karnezos col. 11, line 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Karnezos’ teachings with the invention of Chi to prevent electrical shorting.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chi and Karnezos, further in view of Kim et al. (2017/0117200 A1).

With regard to claim 14, Chi and Karnezos fail to show a shielding layer disposed along a surface of the sealing portion.
Kim discloses a shielding layer 170 disposed along a surface of a sealing portion 150 (Kim 2K).  
Kim teaches the shielding layer will prevent electromagnetic waves generated by the covering die scattering to outside of the package and will block electromagnetic waves penetrating into the die from outside of the package (Kim 0049).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teachings with the inventions of Chi and Karnezos to prevent electromagnetic waves into or out of the package.
Claims 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, further in view of Willis (2016/0088720 A1).

With regard to claim 15, Chi fails to show the second substrate comprises a heat dissipation pad disposed on a lower surface of the second substrate. 
Willis discloses a substrate 206 comprises a heat dissipation pad 209 disposed on a lower surface of the substrate, and wherein the heat dissipation pad is in surface contact with an upper surface of a main substrate 202 through a heat transfer member 3 in a case in which the second substrate is mounted on the main substrate (Willis Fig. 1).  
Willis teaches that such thermal management of electronic devices produces higher electrical breakdown voltage while minimizing thermal resistance and electromagnetic interference (Willis 0005).
Therefore, it would have been obvious to a person of ordinary skill in the art before the 
With regard to claim 16, Willis discloses the substrate 206 comprises a heat dissipation via 208 having one end connected to an electronic device 201 mounted on the upper surface of the substrate and another end connected to the heat dissipation pad 209, to transfer heat generated by the at least one electronic device mounted on the upper surface of the second substrate to the heat dissipation pad (Willis 0028, Fig. 1).  
In reference to the claim language referring to the functions of the device, i.e., “to transfer heat”, the function or the manner of operating the device does not differentiate an apparatus claim from the prior art. Intended use and other type of functional language must result in a structural difference between the claimed invention and prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, and then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459  (CCPA 1963); Ex parte Masham, 2USPQ2d 1647  (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Jiang and Willis show all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structures of Chi and Willis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        February 6, 2021